Case 7:16-cv-02119-VB Document 112 Filed 09/15/21 Page 1 of 1

  

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---- x
RICHARD MCNICHOL,
Plaintiff, :
v. : ORDER

 

 

 

 

SHERIFF LOU FALCO, sued in his official and
individual capacities; COUNTY OF : 16 CV 2119 (VB)
ROCKLAND; and CHIEF ANTHONY
VOLPE, sued in his official and individual
capacities,

Defendants.

 

JACQUELIN MILLIEN; GREG ESPOSITO;
STEFAN TCHOR; LARRY LANS; and
MELISSA SEMINARA,

Plaintiffs, :
Vv. : 16 CV 9868 (VB)

SHERIFF LOU FALCO and COUNTY OF
ROCKLAND,
Defendants.

 

----X

The parties are advised that the tentative trial date of November 15, 2021, is now a firm trial
date. To be clear, jury selection and trial are scheduled to begin on November 15, 2021, at 9:30
a.m., absent further Court Order, This is a firm date.

All other deadlines set forth in the Court’s Order dated May 4, 2021 (Doc. #104), remain
unchanged, including the date and time for the final pretrial conference, which is scheduled for
. November 5, 2021, at 2:30 p.m.

Dated: September 15, 2021
White Plains, NY

SO ORDERED:

\ulurt

Vincent L. Briccetti
United States District Judge

 
